    Case 3:19-cv-00482-SMY Document 50 Filed 06/02/20 Page 1 of 6 Page ID #297




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    KARNELL NELSON, #N91564,                            )
                                                        )
                  Plaintiff,                            )
                                                        )
    vs.                                                 )            Case No. 19-cv-482-SMY
                                                        )
    JEFFREY DENNISON,                                   )
    ILLINOIS DEPARTMENT OF                              )
    CORRECTIONS,                                        )
    WEXFORD HEALTHCARE, and                             )
    MHP BETTIS,                                         )
                                                        )
                 Defendants.
                                MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff Karnell Nelson, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Pinckneyville Correctional Center (“Pinckneyville”), brings this civil

rights action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights.

Plaintiff asserts several claims related to his time in custody at Shawnee Correctional Center

(“Shawnee”), including Eighth Amendment conditions of confinement and deliberate indifference

to a serious mental health problem. He seeks injunctive and monetary relief.

          The Amended Complaint (Doc. 47) 1 is now before the Court for preliminary review under

28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints to filter out non-

meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally frivolous

or malicious, fails to state a claim for relief, or requests money damages from an immune defendant




1
  Plaintiff originally filed his claims as part of a multi-plaintiff suit. The Co-Plaintiffs’ claims were severed
into newly filed cases and the original Complaint was dismissed with leave to amend. Plaintiff’s Amended
Complaint was filed on December 16, 2019.

                                                            1
    Case 3:19-cv-00482-SMY Document 50 Filed 06/02/20 Page 2 of 6 Page ID #298




must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                        The Amended Complaint

          Plaintiff makes the following allegations in his Amended Complaint: In March 2019,

Plaintiff was placed in a crisis watch cell that was filthy, continually lit, without hygiene supplies,

and with a broken window. (Doc. 47, p. 3). He complained about the conditions to Bettis, a mental

health professional, but she refused to have him moved or to otherwise address the problem. (Id.).

Plaintiff was also denied relief by Dennison, Shawnee’s former warden. (Id.).

          Although Plaintiff told officials he wanted to hurt himself, “they” only met with him for

three minutes and did not check on him until the following day. “They” also changed his

designation from Seriously Mentally Ill (“SMI”) to Not SMI, resulting in “treatment [being]

delayed and denied.” (Id.).

          Based on the allegations in the Complaint, the Court finds it convenient to organize this

pro se action into the following Counts:

          Count 1:        Eighth Amendment deliberate indifference claim against Bettis
                          and Dennison for subjecting Plaintiff to unconstitutional
                          conditions of confinement.

          Count 2:        Eighth Amendment deliberate indifference to a serious medical
                          condition claim against Defendants.

          Count 3:        Fourteenth Amendment due process claim against Defendants
                          for changing Plaintiff’s SMI designation.

Any other claim that is mentioned in the Complaint but not addressed herein should be

considered dismissed without prejudice as inadequately pled under Twombly. 2




2
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                         2
Case 3:19-cv-00482-SMY Document 50 Filed 06/02/20 Page 3 of 6 Page ID #299




                                             Discussion

                                      Preliminary Dismissals

       Plaintiff names Wexford Healthcare (“Wexford”) in the case caption, but does not assert

any allegations against Wexford in the body of the Complaint. Plaintiffs are required to associate

specific defendants with specific claims; merely invoking the name of a potential defendant is not

sufficient to state a claim against that individual. See Collins v. Kibort, 143 F.3d 331, 334 (7th

Cir. 1998). Additionally, Wexford “cannot be held liable under § 1983 unless the constitutional

violation was caused by an unconstitutional policy or custom of the corporation itself.” Shields v.

Ill. Dep't of Corr., 746 F.3d 782, 789 (7th Cir. 2014). Accordingly, Wexford will be dismissed

from this action without prejudice.

       IDOC, also listed in the caption as a defendant, will be dismissed without prejudice. IDOC,

a state governmental agency, cannot be sued for money damages. See Will v. Mich. Dep't of State

Police, 491 U.S. 58, 71 (1989) (“Neither a State nor its officials acting in their official capacities

are ‘persons’ under § 1983.”). To the extent Plaintiff seeks injunctive relief, Lu Walker, in his

official capacity as the Warden of Shawnee, is the proper defendant. See Gonzalez v. Feinerman,

663 F.3d 311, 315 (7th Cir. 2011).

                                              Count 1

       Plaintiff has adequately stated a claim against Dennison and Bettis for deliberate

indifference to unconstitutional conditions of confinement.

                                              Count 2

       The Amended Complaint suggests that someone at Shawnee may have exhibited deliberate

indifference to Plaintiff’s serious mental health condition by delaying and/or denying necessary

mental health treatment. However, the allegations are vague and are not directed against any



                                                      3
    Case 3:19-cv-00482-SMY Document 50 Filed 06/02/20 Page 4 of 6 Page ID #300




particular defendant. Plaintiffs are required to associate specific defendants with specific claims,

so that defendants are put on notice of the claims brought against them and can properly answer

the complaint. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); FED. R. CIV. P.

8(a)(2). Here, the claims in question are directed against “they” and it is unclear which of the

named defendants (if any) are associated with these claims. Accordingly, Count 2 will be

dismissed.

                                               Count 3

         Plaintiff has failed to plead a cognizable claim in connection with changing his SMI

designation. First, as with Count 2, this claim is not associated with a particular defendant.

Second, in order to have a viable due process claim, a plaintiff must have a protected liberty

interest. Meachum v. Fano, 427 U.S 215, 223-24 (1976). SMI is not a medical diagnosis but

rather an administrative designation or classification, and an inmate does not have a protected

interest in a particular classification. DeTomaso v. McGinnis, 970 F.2d 211, 212 (7th Cir. 1992)

(“[P]risoners possess neither liberty nor property in their classifications and prison assignments.”).

Count 3 will therefore be dismissed.

                                      Appointment of Counsel

         Plaintiff’s Motion for Recruitment of Counsel (Doc. 48) is DENIED.3 Plaintiff discloses

several unsuccessful efforts to contact attorneys. (Doc. 47, pp. 5-9). Thus, he appears to have

made reasonable efforts to retain counsel on his own. He indicates that he has some grade school

education and has checked the box indicating that he does not “speak, write, and/or read English

very well” (with no additional explanation). These alleged impediments suggest that, as this action




3
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in
Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) and related authority.

                                                       4
Case 3:19-cv-00482-SMY Document 50 Filed 06/02/20 Page 5 of 6 Page ID #301




progresses, Plaintiff may have difficulty proceeding pro se and may require the assistance of

counsel. That said, the Court declines to appoint counsel at this time. Plaintiff’s Complaint

survives screening and there is no need to appoint counsel at this early stage. Once Defendants

have answered the Amended Complaint and discovery has commenced, Plaintiff may refile his

motion if he has significant difficulty proceeding on his own.

                                           Disposition

       COUNT 1 will proceed against Defendants Dennison and Bettis. COUNTS 2 and 3 are

DISMISSED without prejudice.           The Illinois Department of Corrections and Wexford

Healthcare are DISMISSED without prejudice. The Clerk of Court is DIRECTED to ADD Lu

Walker, in his official capacity as the Warden of Shawnee, as a Defendant for the purpose of

carrying out any injunctive relief that might be awarded.

       The Clerk of Court shall prepare for Defendants Dennison, Bettis, and Walker (official

capacity only): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms,

a copy of the Complaint, and this Memorandum and Order to Defendant’s place of employment

as identified by Plaintiff. If Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on Defendant, and the Court will require Defendant to

pay the full costs of formal service, to the extent authorized by the Federal Rules of Civil

Procedure.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant




                                                    5
Case 3:19-cv-00482-SMY Document 50 Filed 06/02/20 Page 6 of 6 Page ID #302




to Administrative Order No. 244, Defendant needs only respond to the issues stated in this

Merits Review Order.

       Plaintiff is ADVISED that he is under a continuing obligation to inform the Clerk of Court

and each opposing party of any address changes; the Court will not independently investigate his

whereabouts. This shall be done in writing and not later than 7 days after a transfer or other change

in address occurs. Failure to comply with this order will cause a delay in the transmission of court

documents and may result in dismissal of this action for want of prosecution. FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.
       DATED: June 2, 2020
                                              /s/ Staci M. Yandle
                                              STACI M. YANDLE
                                              U.S. District Judge

                                              Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     6
